Orders unanimously affirmed, without costs of this appeal to any party. Memorandum: Special Term dismissed the complaint against each defendant on the ground that it failed to state facts sufficient to constitute a cause of action and on the further ground that the court lacked jurisdiction over the subject matter. The orders are affirmed on the first ground stated. (Appeals from two orders of Niagara Special Term granting separate motions by the respective defendants for a dismissal of plaintiffs’ complaint.) Present ■— Williams, P. J., Bastow, Goldman, Halpem and Henry, JJ.